Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicants have amended claims 247, 250-256 and 259-261 and canceled claims 262-278 in the amendment filed on October 21, 2021.  The claims 1 and 240-261 are considered allowable.


EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Rahul Pathak on November 16, 2021.

2.	The application has been amended as follows:
	Amend the phrase “The composition of claim 1” so that it now reads “The pharmaceutically acceptable solution of claim 1” in claim 245.
Amend the phrase “The composition of claim 245” so that it now reads “The pharmaceutically acceptable solution of claim 245” in claim 246.


Amend the phrase “The composition of claim 1, wherein said composition” so that it now reads “The pharmaceutically acceptable solution of claim 1, wherein said pharmaceutically acceptable solution” in claim 247.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to

    PNG
    media_image1.png
    79
    638
    media_image1.png
    Greyscale
and 

    PNG
    media_image2.png
    174
    659
    media_image2.png
    Greyscale
. The closest prior art is US 2010/0276329 A1 which does not teach a solution comprising threo gylcopyrronium tosylate, water and one or more buffers as seen in the instant claimed product or the composition in instant claimed composition with the specific limitations as defined in instant claim 240.  The claimed products are neither taught nor suggested by the prior art.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626